Watson, Judge:
This suit has been submitted for decision on the following agreement between counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States that the items marked “A” and initialed MR (Import Specialist’s Initials) by Import Specialist Max Ringel (Import Specialist’s Name) on the invoices covered by the protest enumerated above, and assessed with duty at 5 per cent ad valorem under paragraph 1540 as modified, consist of dried laver similar in all material respects to the merchandise the subject of Mutual Trading Company, Inc. v. United States, C.D. 2802, wherein the Court held that said merchandise was entitled to entry free of duty under paragraph 1722 of the Tariff Act of 1930, as amended by T.D. 55107.
IT IS FURTHER STIPULATED AND AGREED that the record in C.D. 2802 be incorporated in the record of the protest enumerated above and that said protest be submitted on such record and this stipulation, the protests being limited to the items marked “A” as aforesaid.
Accepting this stipulation as a statement of fact, we hold the merchandise marked with the letter “A” and initialed M.R. by Import Specialist Max Ringel on the invoice accompanying the entry covered by the involved protest properly free of duty under paragraph 1722 of the Tariff Act of 1930, as amended by Public Law 86-402, T.D. 55107, as claimed.
To the extent indicated, the protest is sustained. In all other respects and as to all other merchandise, all the claims are overruled.
Judgment will issue accordingly.